                                         Case 5:19-cv-02524-EJD Document 1 Filed 05/10/19 Page 1 of 6



                                1   Glenn R. Kantor – State Bar No. 122643
                                    Email: gkantor@kantorlaw.net
                                2   Andrew M. Kantor – State Bar No. 303093
                                    Email: akantor@kantorlaw.net
                                3   KANTOR & KANTOR, LLP
                                    19839 Nordhoff Street
                                4   Northridge, California, 91324
                                    Telephone: (818) 886-2525
                                5   Facsimile: (818) 350-6272
                                6   Attorneys for Plaintiff,
                                    RICHARD BARTON
                                7
                                8                         UNITED STATES DISTRICT COURT
                                9                      NORTHERN DISTRICT OF CALIFORNIA
                               10
                               11   RICHARD BARTON,                                CASE NO.
                               12                       Plaintiffs,                COMPLAINT FOR:
                                                                                   BREACH OF CONTRACT, AND
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13                v.                                BREACH OF THE EMPLOYEE
  19839 Nordhoff Street




                                                                                   RETIREMENT INCOME
       (818) 886 2525




                               14   SEDGWICK CLAIMS                                SECURITY ACT OF 1974;
                                    MANAGEMENT SERVICES, INC.                      ENFORCEMENT AND
                               15   AND GOOGLE SHORT TERM                          CLARIFICATION OF RIGHTS;
                                    DISABILITY PLAN,                               PREJUDGMENT AND
                               16                                                  POSTJUDGMENT INTEREST;
                                                        Defendants.                AND ATTORNEYS’ FEES AND
                               17                                                  COSTS
                               18
                                          Plaintiff Richard Barton herein sets forth the allegations of his Complaint
                               19
                                    against Sedgwick Claims Management Services, Inc. (“Sedgwick) and Google Short
                               20
                                    Term Disability Plan (“Google” or “the Plan) (hereinafter sometimes referred to as
                               21
                                    “Defendants”).
                               22
                                                               PRELIMINARY ALLEGATIONS
                               23
                                          1.     Plaintiff brings this action for declaratory and monetary relief pursuant to
                               24
                                    §§502(a)(1)(B) and 502(a)(3) of the Employee Retirement Income Security Act of
                               25
                                    1974 (“ERISA”) and 29 U.S.C. §§1132(a), (e), (f) and (g), as it involves a claim by
                               26
                                    Plaintiff for employee benefits under an employee benefit plan regulated and
                               27
                               28

                                                                             1
                                                                         COMPLAINT
                                         Case 5:19-cv-02524-EJD Document 1 Filed 05/10/19 Page 2 of 6



                                1   governed by ERISA. Jurisdiction is predicated under these code sections as well as 28
                                2   U.S.C. § 1331 as this action involves a federal question.
                                3         2.     This action is brought for the purpose of recovering benefits under the
                                4   terms of an employee benefit plan, enforcing Plaintiff’s rights under the terms of an
                                5   employee benefit plan, and to clarify Plaintiff’s rights to future benefits under the
                                6   employee benefit plan named as Defendant. Plaintiff seeks relief, including but not
                                7   limited to, payment of benefits, prejudgment and post-judgment interest, reinstatement
                                8   to the benefit Plan at issue herein, and attorneys’ fees and costs.
                                9         3.     Plaintiff was at all times relevant an employee of Google, Inc. and a
                               10   resident of the County of Santa Clara, State of California.
                               11         4.     Plaintiff is informed and believes that Google, Inc. (“Google”) is a
                               12   corporation with its principal place of business in the State of California and is
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13   authorized to transact and is transacting business in the Northern District of
  19839 Nordhoff Street

       (818) 886 2525




                               14   California. Google has established an employee benefit plan governed by ERISA
                               15   (“STD Plan”), which is a Defendant in this action.
                               16         5.     The STD Plan pays short term disability benefits to eligible employees.
                               17         6.     Plaintiff is informed and believes that Google self-funds the STD Plan.
                               18         7.     Plaintiff is informed and believes that Sedgwick Claims Management
                               19   Services, Inc. (“Sedgwick”) administers the STD Plan.
                               20         8.     Plaintiff is informed and believes that the Policy was intended by Google
                               21   and Sedgwick to insure citizens of the State of California, including Plaintiff herein.
                               22         9.     Plaintiff is informed and believes that Sedgwick is a corporation with its
                               23   principal place of business in the State of Illinois, authorized to transact and
                               24   transacting business in the Northern District of California and can be found in the
                               25   Northern District of California. Sedgwick is the claims administrator and insurer of
                               26   the short-term disability benefits under the STD Plan and acted in the capacity of a
                               27   plan administrator with respect to the STD Plan. At some or all relevant times,
                               28   Defendant Sedgwick was a fiduciary of the STD Plan within the meaning of ERISA

                                                                              2
                                                                          COMPLAINT
                                         Case 5:19-cv-02524-EJD Document 1 Filed 05/10/19 Page 3 of 6



                                1   §3(21), 29 U.S.C. §1001(21), in that Sedgwick acted as claims fiduciary for the STD
                                2   Plan, and exercised authority and control over the payment of short-term disability
                                3   benefits, which are assets of the STD Plan. Sedgwick is also the “appropriate named
                                4   fiduciary” of the STD Plan as described in 29 C.F.R. §2560.503(h)(1).
                                5          10.    Defendants operate and, at all relevant times, have done business in this
                                6   judicial district, in that they cover participants who reside in this judicial district.
                                7   Thus, venue is proper in this judicial district pursuant to 29 U.S.C. § 1132(e)(2).
                                8                                   FIRST CAUSE OF ACTION
                                9           AGAINST SEDGWICK CLAIMS MANAGEMENT SERVICES, INC.
                               10                AND GOOGLE SHORT TERM DISABILITY PLAN, FOR PLAN
                               11           BENEFITS, ENFORCEMENT AND CLARIFICATION OF RIGHTS,
                               12                 PREJUDGMENT AND POSTJUDGMENT INTEREST, AND
Northridge, California 91324




                                                                 ATTORNEYS’ FEES AND COSTS
 KANTOR & KANTOR LLP




                               13
  19839 Nordhoff Street

       (818) 886 2525




                               14                                      (29 U.S.C. 1132(a)(1)(B))
                               15          11.    Plaintiff incorporates by reference all preceding paragraphs as though
                               16   fully set forth herein.
                               17          12.    At all times relevant, Plaintiff was employed by Google, and was a
                               18   covered participant under the terms and conditions of the STD Plan. The Google
                               19   STD plan was insured by Defendant Sedgwick, and Sedgwick was also the Plan
                               20   claims administrator and made all decisions to pay or deny benefit claims.
                               21          13.    During the course of Plaintiff’s employment, Plaintiff became entitled
                               22   to benefits under the terms and conditions of the STD Plan. Specifically, while
                               23   Plaintiff was covered under the STD Plan, Plaintiff suffered a disability rendering
                               24   Plaintiff disabled as defined under the terms of the STD Plan.
                               25          14.    Pursuant to the terms of the STD Plan, Plaintiff made a claim to
                               26   Sedgwick for STD benefits under the STD Plan. Specifically, while Plaintiff was
                               27   covered under the STD Plan, Plaintiff suffered a disability rendering Plaintiff disabled
                               28   as defined under the terms of the STD Plan. Plaintiff’s medical leave resulting from

                                                                               3
                                                                           COMPLAINT
                                          Case 5:19-cv-02524-EJD Document 1 Filed 05/10/19 Page 4 of 6



                                1   his disabling condition commenced on or about August 24, 2017. Plaintiff submitted a
                                2   claim for STD benefits which was denied on June 12, 2018. His claim was assigned
                                3   Claim Number: 30180133276-0001.
                                4          15.   On December 14, 2018, Mr. Barton’s submitted a timely appeal. To
                                5   date, Sedgwick has neither responded to Mr. Barton’s appeal nor informed him or
                                6   this office that they needed additional time to review his appeal which is in violation
                                7   of ERISA regulations.
                                8          16.   On March 13, 2019, Plaintiff’s counsel sent a letter to Sedgwick
                                9   advising them that the Metropolitan Life Insurance Company (“MetLife”) had
                               10   reversed its prior determination (a determination shared by Sedgwick) that Mr.
                               11   Barton did not have LTD coverage and proceeded with a full medical evaluation of
                               12   his claim. After a thorough review of Mr. Barton’s medical records, on March 6,
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13   2019, MetLife determined that Mr. Barton was totally disabled as of August 4, 2017
  19839 Nordhoff Street

       (818) 886 2525




                               14   through the present day, and thus eligible for benefits under the LTD Plan.
                               15          17.   We also requested at that time that Sedgwick respond to Mr. Barton’s
                               16   December 14, 2018 appeal, reverse its June 12, 2018 denial and issue our client’s
                               17   long-overdue STD benefits, and that failure to comply would force Mr. Barton to
                               18   file suit.
                               19          18.   As of the filing of this Complaint, we have not received a response
                               20   from Sedgwick.
                               21          19.   Sedgwick and the Plan have breached the STD Plan and violated
                               22   ERISA in the following respects:
                               23                (a)   Failing to pay STD benefit payments to Plaintiff at a time when
                               24          Sedgwick and the Plan knew, or should have known, that Plaintiff was entitled
                               25          to those benefits under the terms of the STD Plan, as Plaintiff was disabled and
                               26          unable to work and therefore entitled to benefits. Even though Sedgwick and
                               27          the Plan had such knowledge, Sedgwick denied Plaintiff’s STD benefits;
                               28                (b)   Failing to provide a prompt and reasonable explanation of the basis

                                                                             4
                                                                         COMPLAINT
                                         Case 5:19-cv-02524-EJD Document 1 Filed 05/10/19 Page 5 of 6



                                1         relied on under the terms of the Plan documents, in relation to the applicable
                                2         facts and Plan provisions, for the denial of Plaintiff’s claim for benefits;
                                3                (c)    After Plaintiff’s claim was denied in whole or in part, Sedgwick
                                4         failed to adequately describe to Plaintiff any additional material or information
                                5         necessary for Plaintiff to perfect his claim along with an explanation of why
                                6         such material is or was necessary; and
                                7                (d)    Failing to properly and adequately investigate the merits of
                                8         Plaintiff’s disability claim and failing to provide a full and fair review of
                                9         Plaintiff’s claim.
                               10         20.    Plaintiff is informed and believes and thereon alleges that Defendants
                               11   wrongfully denied Plaintiff’s disability benefits under the STD Plan, by other acts or
                               12   omissions of which Plaintiff is presently unaware, but which may be discovered in
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13   this future litigation and which Plaintiff will immediately make Defendants aware of
  19839 Nordhoff Street

       (818) 886 2525




                               14   once said acts or omissions are discovered by Plaintiff.
                               15         21.    Following the denial of benefits under the STD Plan, Plaintiff exhausted
                               16   all administrative remedies required under ERISA, and Plaintiff has performed all
                               17   duties and obligations on Plaintiff’s part to be performed under the Plan.
                               18         22.    As a proximate result of the aforementioned wrongful conduct of
                               19   Sedgwick, Plaintiff has damages for loss of disability benefits in a total sum to be
                               20   shown at the time of trial.
                               21         23.    As a further direct and proximate result of this improper determination
                               22   regarding Plaintiff’s STD, Plaintiff, in pursuing this action, has been required to incur
                               23   attorneys’ costs and fees. Pursuant to 29 U.S.C. § 1132(g)(1), Plaintiff is entitled to
                               24   have such fees and costs paid by Defendants.
                               25         24.    The wrongful conduct of Sedgwick and the Plan has created uncertainty
                               26   where none should exist. Therefore, Plaintiff is entitled to enforce his rights under the
                               27   terms of the Plan and to clarify his right to future benefits under the terms of the Plan.
                               28

                                                                             5
                                                                         COMPLAINT
                                         Case 5:19-cv-02524-EJD Document 1 Filed 05/10/19 Page 6 of 6



                                1                                  REQUEST FOR RELIEF
                                2         WHEREFORE, Plaintiff prays for relief against Defendants as follows:
                                3         1.     Payment of disability benefits due Plaintiff up to and including the date
                                4   of Judgment;
                                5         2.     An order declaring that Plaintiff is entitled to immediate payment of all
                                6   past due benefits, reinstatement to the Plan, with all ancillary benefits to which he is
                                7   entitled by virtue of his disability, and that benefits are to continue to be paid under
                                8   the Plan for so long as Plaintiff remains disabled under the terms of the Plan;
                                9         3.     In the alternative to the relief sought in paragraphs 1 and 2, an order
                               10   remanding Plaintiff’s claim to the claims administrator to the extent any new facts or
                               11   submissions are to be considered;
                               12         4.     Pursuant to 29 U.S.C. § 1132(g), payment of all costs and attorneys’ fees
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13   incurred in pursuing this action;
  19839 Nordhoff Street

       (818) 886 2525




                               14         5.     Payment of prejudgment and post-judgment interest as allowed for under
                               15   ERISA; and
                               16         6.     Such other and further relief as this Court deems just and proper.
                               17
                               18   DATED: May 10, 2019                     KANTOR & KANTOR, LLP
                               19
                               20                                           By:    /s/ Andrew M. Kantor
                                                                                   Andrew M. Kantor
                               21                                                  Attorneys for Plaintiff
                                                                                   Richard Barton
                               22
                               23
                               24
                               25
                               26
                               27
                               28

                                                                              6
                                                                          COMPLAINT
